Robert E. McANDREW, Plaintiff-Counter-Defendant-Appellant,

                                                      v.

  LOCKHEED MARTIN CORPORATION, Successor in Interest to Lockheed-Aeronautical Systems
Company, a division of Lockheed Corporation, Defendant-Counter-Claimant-Appellee,

                     J. A. Blackwell, Jr., T. A. Graham, et al., Defendants-Appellees.

                                                No. 97-8483.

                                      United States Court of Appeals,

                                              Eleventh Circuit.

                                               Aug. 11, 1999.

Appeal from the United States District Court for the Northern District of Georgia (No. 1:96-CV-1584-JOF);
J. Owen Forrester, Judge.

(Opinion June 18, 1999, 177 F.3d 1310, 11th Cir., 1999).

Before ANDERSON, Chief Judge, and TJOFLAT, EDMONDSON, COX, BIRCH, DUBINA, BLACK,
CARNES, BARKETT, HULL and MARCUS, Circuit Judges*.

        BY THE COURT:

        A member of this court in active service having requested a poll on the suggestion of rehearing en

banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing

en banc,

        IT IS ORDERED that the above cause shall be reheard by this court en banc. The previous panel's

opinion is hereby VACATED.




  *
   Senior U.S. Circuit Judge John C. Godbold has elected to participate in further proceedings in this matter
pursuant to 28 U.S.C. § 46(c).